UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2058


PATRICK OSIGHALA; JUSTINA OSIGHALA, a/k/a Justina Odisgbe,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 15, 2011                   Decided:   July 13, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT & ASSOCIATES, PC, Dunn Loring, Virginia,
for Petitioners.   Tony West, Assistant Attorney General, Susan
K. Houser, Senior Litigation Counsel, John J. W. Inkeles, OFFICE
OF IMMIGRATION LITIGATION, Washington, DC, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick Osighala (“Osighala”), and his wife, Justina

Osighala (collectively “Petitioners”), natives and citizens of

Nigeria,    petition      for   review    of    an     order   of    the     Board    of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration      judge’s    denial       of    their     requests      for    asylum,

withholding      of    removal,   and    protection      under      the    Convention

Against Torture.        Osighala is the primary applicant for asylum;

the claims of his wife are derivative of his application.                          See 8

U.S.C. § 1158(b)(3) (2006); 8 C.F.R. § 1208.21(a) (2011).

            A    determination    regarding       eligibility       for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                       INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                  Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                Legal issues are

reviewed    de    novo,    “affording         appropriate      deference      to     the

[Board]’s   interpretation        of    the    [Immigration      and      Nationality

Act] and any attendant regulations.”                   Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                 We will reverse the Board

only if “the evidence . . . presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

                                          2
INS,       296 F.3d 316,   325    n.14   (4th   Cir.    2002).            Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

is   ‘conclusive        unless    manifestly     contrary        to    the    law    and   an

abuse of discretion.’”               Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

                 We have reviewed the evidence of record and conclude

that       substantial     evidence      supports    the     adverse          credibility

finding.          We therefore uphold the denial of the Petitioners’

requests for asylum and withholding of removal.                          See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden

of proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”). 1

                 Accordingly, we       deny the petition for review. 2                     We

dispense         with   oral     argument    because       the        facts    and    legal




       1
       We decline to consider the immigration judge’s and Board’s
alternate finding that, assuming Osighala’s credibility, the
Petitioners failed to satisfy their burden of proving either
past persecution or a well-founded fear of future persecution.
       2
       The Petitioners have failed to raise any challenges to the
denial of their request for protection under the Convention
Against Torture. They have therefore waived appellate review of
this claim.    See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7
(4th Cir. 2004).



                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                4